UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7372



CORNELIUS TUCKER, JR.,

                                            Petitioner - Appellant,

          versus

GARY DIXON; STATE OF NORTH CAROLINA; DEPART-
MENT OF CORRECTIONS; LYNN PHILLIPS; MICHAEL
EASLEY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-108-5-F)

Submitted:   January 30, 1996               Decided:   July 26, 1996

Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. Although we note

that the district court did not specifically address Appellant's

claim that his probation revocation was based on perjured testi-

mony, it was not an abuse of discretion to dismiss this allegation
of a "vague, conclusory or palpably incredible nature" without a

hearing. See Raines v. United States, 423 F.2d 526, 531 (4th Cir.
1970) (quoting Machibroda v. United States, 368 U.S. 487, 495

(1962)). With regard to the three remaining claims, we have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the

district court. Tucker v. Dixon, No. CA-94-108-5-F (E.D.N.C. Aug.
29, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2